     Case 2:19-cv-02480-JAM-DB Document 16 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID PERRYMAN,                                    No. 2:19-cv-2480 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    DIRECTOR, CDCR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 21, 2020 and March 20, 2020, the magistrate judge filed findings and

21   recommendations herein which were served on plaintiff and which contained notice to plaintiff

22   that any objections to the findings and recommendations were to be filed within a certain period

23   of time. Plaintiff then sought, and was granted, extensions of time to file his objections. Any

24   objections to both sets of findings and recommendations were due on July 20, 2020. (See May

25   19, 2020 Order (ECF No. 15).) Plaintiff has not filed objections.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                         1
     Case 2:19-cv-02480-JAM-DB Document 16 Filed 08/24/20 Page 2 of 2

 1          1. The findings and recommendations filed March 31, 2020 are adopted in full.
 2   Plaintiff’s motion for a stay of these proceedings (ECF No. 12) is denied.
 3          2. The findings and recommendations filed January 21, 2020 are adopted in full. This
 4   action is dismissed for plaintiff’s failure to state a claim upon which relief can be granted.
 5
     DATED: August 24, 2020
 6
                                                    /s/ John A. Mendez____________               _____
 7

 8                                                  UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
